Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 07/07/2021 has been entered and considered by the examiner.

Drawings
The drawings filed on 08/26/2020, has been accepted for examination.  

Claim Objections
Claim 6 is objected to because claim 1 recites the limitation " the defect detection method is configured " in line 1. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.





 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (9,053,527 B2) in view of Lin et al. (2009/0067703 A1).

Regarding claims 1, 19 and 20, Lang teaches of a system (fig. 3-5) configured to detect defects on a wafer (26) (see claim 27 and figures 4, 5) includes structure of a non-transitory computer-readable medium, storing program instructions executable on a computer system for performing a computer-implemented method for detecting defects in an array region on a specimen (claim 19), and a computer-implemented method for detecting defects in an array region on a specimen (claim 20), comprising: 
an inspection subsystem (18) comprising a light source (22) and a detector (32), wherein the light source (22) is configured to direct light to a wafer (26), and wherein the detector (32) is configured to detect the light from the wafer (26) and to generate raw output responsive to scattered light (see column 16, line 5 - column 17, line 47 and figure 4); and a computer subsystem (20) configured to (see claim 27 and figure 4): identify one or more characteristics of a first raw output that correspond to one or more geometrical characteristics of patterned features formed on the wafer, (see column 11, lines 24-65, column 18, lines 22-31, claim 27, and figures 4, 5); assign an individual output in a second raw output to the different segments based on the identified one or more wherein the one or more geometrical characteristics that correspond to one of different segments comprise one or more geometrical characteristics of page breaks, and wherein the one or more geometrical characteristics that correspond to another of the different segments comprise one or more geometrical characteristics of array areas (see column 11, lines 10-65, column 18, lines 32-61, claim 27, and figures 4, 5); and separately assign one or more defect detection parameters to the different segments; and apply the assigned one or more defect detection parameters to the individual output in the second raw output assigned to the different segments to thereby detect defects on the wafer (26) (see column 18, lines 32-61, claim 27, and figures 4, 5).
Lang fail to explicitly specify one or more computer subsystems are configured for determining an offset between the center of the page break in the output and a center of the page break in a design for the specimen. 
Lin from the same field of endeavor teaches of a method of inspecting a memory array having memory blocks with a cell size and page break blocks between the memory blocks comprises the step of comparing a first page break image of a first page break block on a pixel by pixel basis to a second page break image of a second page break block to determine differences between single pixel values in the first page break block and the second page break block in the page break areas (pars. [0029]-[0033] claims 1, 7, and figures 2-5).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lang in the manner set forth in applicant’s claims, in view of the teaching of Lin in order to Lin (Lin, (see abstract), [pars. 0006 and 0017].
For the purpose of clarity, the structure recited in claim 19 and 20, is/are symmetrical to the structure recited in claim 1, as such, claims 19 and 20 are rejected above as being unpatentable over Lang and Lin.
As to claim 2, Lang when modified by Lin, as applied to claim 1, Lang also teaches wherein the one or more computer subsystems are further configured for assigning pixels in the identified portions of the output to bins defined based on proximity of areas of interest in the care areas to edges of the cell regions is obviously included in the computer subsystem (20) is configured to assign the individual output in the second raw output to different segments based on the identified one or more characteristics of the first raw output and based on the individual output in the second raw output and the individual output in the first raw output that were generated at substantially the same locations on the wafer such that the one or more geometrical characteristics of the patterned features that correspond to each of the different segments in the second raw output are different, the system may be generally defined as output for at least a portion (e.g., multiple pixels) of the entire output generated for the wafer by the inspection system   (see column 11, lines 10-65, column 18, lines 32-61, claim 27, and figures 4, 5)(col. 4, lines 10-22).

As to claim 3, Lang when modified by Lin, as applied to claim 1, Lang also teaches of the one or more geometrical characteristics of the patterned features formed (26), wherein the one or more geometrical characteristics comprise the one or more geometrical characteristics of page breaks (see column 11, lines 24-65, column 18, lines 22-31, claim 27, and figures 4, 5).
Lang when modified by Lin fail to teach the constructional changes in the system of claim 1, as that claimed by Applicants claim 3, such as, wherein the areas of interest comprise at least a first area of interest comprising an edge region of the cell regions and a second area of interest comprising a center region of the cell regions, however, the constructional changes is/are considered obvious design in view of Lang teaching above.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lang when modified by Lang when modified by Lin in the manner set forth in applicant’s claim 3, in order to enhanced and accurately provide the detection of the entire area of interest.

As to claim 4, Lang when modified by Lin, as applied to claim 1, Lang also teaches of high noise patterned features can be segmented together, and low noise patterned features can be segmented together (see column 10, lines 50-52).
Lang when modified by Lin fail to teach the constructional changes in the system of claim 1, as that claimed by Applicants claim 4, such as, wherein one or more characteristics of at least the first and second areas of interest are determined based on one or more expected noise characteristics of the output generated in the cell regions, however, the constructional changes is/are considered obvious design in view of Lang teaching above.

As to claim 5, Lang when modified by Lin, as applied to claim 1, Lang also teaches of the computer subsystem (20) is configured to apply the assigned one or more defect detection parameters to the individual output in the second raw output assigned to the different segments to thereby detect defects on the wafer (26)) (see column 18, lines 32-61, claim 27, and figures 4, 5).
Lang when modified by Lin fail to teach the constructional changes in the system of claim 1, as that claimed by Applicants claim 5, such as, wherein the one or more computer subsystems are further configured for reporting the defects detected in at least the first and second areas of interest as a single population of defects, however, the constructional changes is/are considered obvious design in view of Lang teaching above.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lang when modified by Lang when modified by Lin in the manner set forth in applicant’s claim 5, in order to enhanced and accurately provide the detection of the entire area of interest.

As to claim 6, Lang when modified by Lin, as applied to claim 1, Lang also teaches of the computer subsystem (20) is configured to: separately assign the one or more defect detection parameters to the different segments; and apply the assigned (26)) (see column 18, lines 32-61, claim 27, and figures 4, 5).
Lang when modified by Lin fail to teach the constructional changes in the system of claim 1, as that claimed by Applicants claim 6, such as, wherein the defect detection system is configured for performing said detecting defects with one or more different parameters depending on the bins to which the pixels have been assigned, however, the constructional changes is/are considered obvious design in view of Lang teaching above.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lang when modified by Lang when modified by Lin in the manner set forth in applicant’s claim 6, in order to enhanced and accurately provide the detection of the entire area of interest.
As to claim 7, Lang when modified by Lin, as applied to claim 1, Lang also teaches of the computer subsystem (20) is configured to separately assign the one or more defect detection parameters such that defects are detected using the individual output of the second raw output assigned to the different segments with different sensitivities (see claim 46) obviously includes wherein the one or more different parameters alter the sensitivity with which said detecting is performed.
As to claims 8 and 9, Lang when modified by Lin, as applied to claim 1, Lang also teaches of the computer subsystem (20) is configured to: identify the one or more characteristics of the first raw output that correspond to the one or more geometrical characteristics of the patterned features formed on the wafer; separately assign the one (26)) (see column 11, lines 24-65, column 18, lines 22-61, claim 27, and figures 4, 5).
Lang when modified by Lin fail to teach the constructional changes in the system of claim 1, as that claimed by Applicants claims 8 and 9, such as, wherein the care areas correspond to an entirety of the cell regions in the output, and wherein the portions of the output to which the defect detection method is applied comprise an entirety of the portions that correspond to the care areas (claim 8); and wherein the defect detection method comprises comparing the output generated for different cells in the cell regions to each other, and wherein the different cells are located in the same die (claim 9), however, the constructional changes is/are considered obvious design in view of Lang teaching above.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lang when modified by Lang when modified by Lin in the manner set forth in applicant’s claims, in order to enhanced and accurately provide the detection of the entire area of interest and thereby detect defects on the wafer.

As to claim 10, Lang when modified by Lin, as applied to claim 1, Lang also teaches of the one or more geometrical characteristics comprise the one or more geometrical characteristics of page breaks (see column 11, lines 24-65, column 18, lines 22-31, claim 27, and figures 4, 5).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lang when modified by Lang when modified by Lin in the manner set forth in applicant’s claim 10, in order to enhanced and accurately provide the detection of the entire area of interest, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).
As to claim 11, Lang when modified by Lin, as applied to claim 1, Lin further teaches of the memory cell areas (12) and the page break areas (16) are identified automatically and masked separately before applying the defect detection algorithms (see paragraph [0032] and figures 2-5).
Lang when modified by Lin fail to teach the constructional changes in the system of claim 1, as that claimed by Applicants claim 11, such as, wherein the output generated in the array region is not responsive to any features in the page break suitable for image alignment, and wherein the cell regions do not contain any features that are suitable for the image alignment, however, the constructional changes is/are considered obvious design in view of Lin teaching above.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lang when modified by Lang when modified by Lin in the manner set forth in applicant’s claim 11, in 

As to claim 12, Lang when modified by Lin, as applied to claim 1, Lang also teaches of the computer subsystem (20) is configured to identify the one or more characteristics of the first raw output that correspond to the one or more geometrical characteristics of the patterned features formed on the wafer, wherein the one or more geometrical characteristics that correspond to one of the different segments comprise one or more geometrical characteristics of page breaks, and wherein the one or more geometrical characteristics that correspond to another of the different segments comprise the one or more geometrical characteristics of array areas (see column 11, lines 24-65, column 18, lines 22-31, claim 27, and figures 4, 5:).
Lang when modified by Lin fail to teach the constructional changes in the system of claim 1, as that claimed by Applicants claim 12, such as, wherein determining the center of the page break comprises determining a first center of the page break along a first dimension of the page break and determining a second center of the page break along a second dimension of the page break orthogonal to the first dimension, however, the constructional changes is/are considered obvious design of naming directions in view of Lang teaching above.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lang when modified by Lang when modified by Lin in the manner set forth in applicant’s claim 12, in 

As to claim 13, Lang when modified by Lin, as applied to claim 1, Lang also teaches of x and y projections within the first raw output can be identified that define or correspond to one or more geometrical characteristics of the patterned features (see column 6, lines 32-35 and figure 5).
Lang when modified by Lin fail to teach the constructional changes in the system of claim 1, as that claimed by Applicants claim 13, such as, wherein determining the center of the page break comprises image projection in first and second dimensions orthogonal to each other on the specimen, however, the constructional changes is/are considered obvious design in view of Lang teaching above.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lang when modified by Lang when modified by Lin in the manner set forth in applicant’s claim 13, in order to enhanced and accurately provide the detection of the entire area of interest, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).

As to claim 14, Lang when modified by Lin, as applied to claim 1, Lang also teaches of the computer subsystem (20) is configured to: identify one or more characteristics of the first raw output that correspond to one or more geometrical (see column 11, lines 10-65, column 18, lines 22-61, claim 27, and figures 4, 5).

Lang when modified by Lin fail to teach the constructional changes in the system of claim 1, as that claimed by Applicants claim 14, such as, wherein during a setup phase, the one or more computer subsystems are further configured for identifying one or more page break targets in a setup image acquired by the inspection subsystem for the specimen or another specimen, acquiring information for the one or more page break targets from the design for the specimen, determining one or more characteristics of the one or more page break targets from the information, and storing the identified one or more page break targets and the determined one or more characteristics of the one or more page break targets in a storage medium however, the constructional changes is/are considered obvious design in view of Lang teaching above.

As to claim 15, Lang when modified by Lin, as applied to claim 1, Lang also teaches of the patterned features formed on the wafer (26) (see column 11, lines 24-65, column 18, lines 22-31, claim 27, and figures 4, 5).
Lang when modified by Lin fail to teach the constructional changes in the system of claim 1, as that claimed by Applicants claim 15, such as, wherein the array region forms part of a memory device being fabricated on the specimen.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lang when modified by Lang when modified by Lin in the manner set forth in applicant’s claim 15, in order to enhanced and accurately provide the detection of the entire area of interest, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).
As to claim 16, Lang when modified by Lin, as applied to claim 1, Lang also teaches of wherein the specimen comprises a wafer (26) (figure 4).
As to claims 17 and 18, Lang when modified by Lin, as applied to claim 1, Lang also teaches of wherein the inspection subsystem is configured as a light- based inspection subsystem (claim 17); and wherein the inspection subsystem is configured is included in the inspection subsystem (18) comprising the light source (22) and the detector (32)) and the inspection system may be configured as a scanning electron microscopy (SEM) inspection (col. 4, lines 43-59).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art system configured to detect defects on a wafer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886